Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 8, 2013

                                    No. 04-13-00245-CV

                               IN THE INTEREST OF C.G.,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01992
                     The Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

       Appellee’s Request to Take Judicial Notice is DENIED without prejudice to appellee
requesting a supplemental clerk’s record. If appellee desires a supplement clerk’s record, one
must be requested and paid for no later than November 18, 2013. Appellee is reminded that
appellee’s brief is due November 12, 2013.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court